                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

RODOLFO W. HERRERA
PORTILLO,

               Plaintiff,                                      Case No. 3:19-cv-00222-MK

               v.                                              ORDER

CLAYTON LANCE; LARRY
R. ROLOFF,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No. 4),

and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. § 636(b)(1)(B), Fed.

R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998).

I find no error and conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 4) is adopted in full.

The case is dismissed with prejudice.

IT IS SO ORDERED.

       DATED this 24th day of May, 2019.



                                               _________s/Michael J. McShane_____
                                                          Michael McShane
                                                      United States District Judge

1 –ORDER
